DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 11/16/20 and 1/27/21.  Claims 1-20 are pending in the application.  
Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky et al. (US 2016/0012151), and further in view of Segaran (US 2015/0006587).
Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky in view of Segaran, and further in view of Cheng et al. (US 2017/0076178).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky et al. (US 2016/0012151), and further in view of Segaran (US 2015/0006587).


With respect to claim 1, Muchinsky teaches a method of generating a storage-efficient data structure representing a plurality of inter- related data tables and adapted for use in data processing, the method comprising: 
receiving input data indicative of the plurality of inter-related data tables (Muchinsky, pa 0021, The database node may include a local database 102 to store records 104 & pa 0022, The bucket manager 106 may apply a blocking algorithm 108 to assign data records to buckets 110 based on attributes of the record or derived data 200 of the record 104 matching attributes of the bucket 110); 
generating a graph database having edges and vertices, each inter-related data table of the plurality of inter-related data tables defining a corresponding vertex of the vertices, the edges defining pairwise relationships between the vertices (Muchinsky, pa 0024, generate a graphical representation 120 of the records 104 in one bucket 110 that are in pair wise relationships with other records and that are indirectly or directly connected. & pa 0025, Each vertex represents a record 104, connected by edges, where an edge, e.g., 316, between two of the vertices 312, 314 indicates a relationship value between the vertices.); 
generating a reduced graph database from the graph database by removing one or more of the vertices of the graph database based on a partition of the graph database (pa 0026, an entity identifier 406 identifying an entity that is assigned the partition comprising a plurality of sets, each set of the plurality of sets of the partition represented in the reduced graph database by a single vertex of the corresponding set with associated one or more edges (pa 0031, If (at block 708) the criteria is satisfied, then the entity identifier 406 and entity information score 408 of vertex i is updated (at block 710) to that of the target vertex, which may also cause all the update of the entity information 406, 408 for all vertices having the same entity ID 406 and score 408 as the vertex i before it is updated. Examiner Note: partition comprises sets of data of each same entity ID); 
wherein each of the pairwise relationships is defined by one or more common elements of a corresponding pair of data tables of the plurality of inter-related data tables (pa 0024, To perform entity resolution and determine records 104 that comprise a same entity, the entity manager 112 may use a graphical approach to entity resolution and generate a graphical representation 120 of the records 104 in one bucket 110 that are in pair wise relationships with other records and that are indirectly or directly connected.)
Muchinsky doesn't expressly discuss generating connected-components of the reduced graph database; and generating an output data structure indicative of the connected-components; and the partition of the graph database is defined by an equivalence relation on the graph database.
generating a graph database having edges and vertices (Segaran, pa 0001, The basic unit of such a data graph can be a triple that includes two nodes, or entities, and an edge, or relationship & pa 0053, graph building engine 114 may select reconciled graphs to include in the view (510). For example, the graph building engine 114 may select graphs identified in one of the graph view definitions…The graph building engine 114 may append the triples from the selected reconciled graphs (515),);
generating a reduced graph database from the graph database by removing one or more of the vertices of the graph database based on a partition of the graph database (Segaran, pa 0053, If duplicate triples are found, the graph building engine 114 may eliminate one of the triples. & pa 0055, The graph building engine 114 may store the remaining triples as a combined graph view (530).), the partition comprising a plurality of sets, each set of the plurality of sets of the partition represented in the reduced graph database by a single vertex of the corresponding set with associated one or more edges (Segaran, pa 0053, Accordingly, the graph building engine 114 may look for and remove duplicates (520)…in some implementations, the graph building engine 114 may sort the appended triples, so that triples having the same subject entities and relationships (predicates) are grouped together. If duplicate triples are found, the graph building engine 114 may eliminate one of the triples.); 
generating connected-components of the reduced graph database (Segaran, pa 0053, in order to preserve the source of each triple, the graph building 
generating an output data structure indicative of the connected-components (Segaran, pa 0055, The graph building engine 114 may store the remaining triples as a combined graph view (530).); 
wherein … the partition of the graph database is defined by an equivalence relation on the graph database (Segaran, pa 0057, Source 105a of FIG. 2 indicates that Mission Impossible was released in 1997. Source 105c of FIG. 2 indicates that Mission Impossible was released in 1996. When the graph building engine combines the triples from each source, it may detect that the subject entity Mission Impossible has two different object entities for the released relationship. Thus, the graph building engine may eliminate one of the two triples from the combined data graph view.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Muchinsky with the teachings of Segaran because it provides a unified view of the disparate sources to provide a more complete and more useful user experience (Segaran, pa 0017).

With respect to claim 2, Muchinsky in view of Segaran teaches the method of claim 1, including processing subsets of the connected-components of the reduced graph database to determine sets of irreducible generators, each set of irreducible generators configured to generate a corresponding connected-component of the reduced graph database and having no proper subset capable of generating the 

With respect to claim 3, Muchinsky in view of Segaran teaches the method of claim 1, wherein the output data structure is adapted to be queried for entity-specific information for each of a plurality of separate entities (Segaran, pa 0005, the combined data graph being available for querying), each data table of the plurality of inter-related data tables including entity-based information for the plurality of separate entities (Muchinsky, The database node may include a local database 102 to store records 104, a bucket manager 106 to generate derived data 200 that comprises a compressed format of the record including metadata on the record, where the derived data 200 may include only some or all of the content from those fields of the record 104 needed to compare with other records to determine a relationship value.).

With respect to claim 4, Muchinsky in view of Segaran teaches the method of claim 1, wherein each data table of the plurality of inter-related data tables includes textual data, and the output data structure is adapted to distinguish textual data based on Bag of Words and word ordering (Segaran, pa 0001, Data is often stored in various 

With respect to claim 5, Muchinsky in view of Segaran teaches the method of claim 1, comprising: generating an additional output data structure indicative of the graph database (Segaran, pa 0034, The reconciliation engine 112 may convert the source data graphs 105 into reconciled data graphs 120.).

With respect to claim 7, Muchinsky in view of Segaran teaches the method of claim 1, comprising: transmitting the output data structure to a terminal, via a network; and wherein receiving the input data indicative of the plurality of inter-related data tables includes receiving the input data from a plurality of network-based non-transitory storage devices having the plurality of inter-related data tables stored thereon (Segaran, pa 0002, Data in a database or other data store may be used to generate a data graph. The data graph may assign the entities in the data graph a particular identifier, unique to the data set. Many such datasets may exist from different sources, pa 0003, Each source, such as Freebase, TV listings data, a music metadata source, etc., may generate a source data graph from the information in the respective source datasets. & 

With respect to claim 9, Muchinsky in view of Segaran teaches the method of claim 1, wherein the reduced graph database is a quotient graph of the graph database (Segaran, Fig. 2).

With respect to claims 11-14, 16, and 18, the limitations are essentially the same as claims 1-5, 7, and 9, in the form of a system, and are thus rejected for the same reasons.

With respect to claim 19, the limitations are essentially the same as claim 1, and are thus rejected for the same reasons.

With respect to claim 20, Muchinsky in view of Segaran teaches the non-transitory computer readable medium of claim 19, wherein the output data structure is stored on a separate non-transitory computer readable medium (Segaran, pa 0055, The view may be stored independently of other combined data graph & The computer- or machine-readable medium is a storage device such as the memory 704, the storage device 706, or memory on processor 702.).

Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muchinsky in view of Segaran, and further in view of Cheng et al. (US 2017/0076178).

With respect to claim 6, Muchinsky in view of Segaran teaches the method of claim 5, as discussed above.  Muchinsky in view of Segaran doesn't expressly discuss wherein the additional output data structure is at least partially indicative of an adjacency matrix.
Cheng teaches wherein the additional output data structure is at least partially indicative of an adjacency matrix (Cheng, pa 0030, detect inlier and outliers within the entities based on similarities between the entities which the attributes of the entities can be represented mathematically (i.e., as a matrix or vector).).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Muchinsky in view of Segaran with the teachings of Cheng because it indicates the similarity of entities and their attributes (Cheng, pa 0030).

With respect to claim 8, Muchinsky in view of Segaran teaches the method of claim 1, as discussed above.  Muchinsky in view of Segaran doesn't expressly discuss generating k-core graph data structure objects by transforming the connected- components of the reduced graph database; and wherein generating the output data structure indicative of the connected-components includes: generating output data indicative of the k-core graph data structure objects.
104 identifies multiple (k, d) cores (each image) which represent a subgraph output by the cohesive subgraph identification device 104. The cohesive subgraph identification device outputs a plurality of subgraphs each having a (k, d) core associated with the subgraph.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Muchinsky in view of Segaran with the teachings of Cheng because it can indicate a relationship between different subgraphs based on a similarity factor (Cheng, pa 0058).

With respect to claims 15 and 17, the limitations are essentially the same as claims 6 and 8, in the form of a system, and are thus rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rabia Nuray-Turan, Dmitri V. Kalashnikov, and Sharad Mehrotra. 2013. Adaptive Connection Strength Models for Relationship-Based Entity Resolution. J. Data and 

Zhaoqi Chen, Dmitri V. Kalashnikov, and Sharad Mehrotra. 2007. Adaptive graphical approach to entity resolution. In Proceedings of the 7th ACM/IEEE-CS joint conference on Digital libraries (JCDL '07). Association for Computing Machinery, New York, NY, USA, 204–213. teaches a graphical approach for entity resolution that measures the degree of interconnectedness between various pairs of nodes in the graph can significantly improve the quality of entity resolution.

Tauer, G., Date, K., Nagi, R., & Sudit, M. (2019). An incremental graph-partitioning algorithm for entity resolution. Information Fusion, 46, 171-183. teaches fusing information from multiple sources using graph partitioning.

Dunlevy et al. (US 2017/0103165) teaches consolidates patient identity data from disparate data sources into a single system with a graph.

Leitner et al. (US 2018/0114017) teaches detecting synthetic online entities by determining a degree of connectivity between nodes.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169